Citation Nr: 1036202	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-13 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to March 1985.  

This matter is before the Board of Veterans' Appeals (Board) from 
a May 2004 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  In that 
decision, the RO reopened the claim because new and material 
evidence had been submitted and denied it on the merits.  In July 
2008, the Board decided to reopen and remand the claim.  See 
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996) (the statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 
establishes a legal duty for the Board to consider new and 
material issues regardless of the RO's actions).  The Board again 
remanded the issue in February 2009.  The case has been returned 
to the Board for appellate review.  

The Veteran submitted a statement in April 2010, after the last 
adjudication of the claim by the RO in March 2010.  In a July 
2010 brief, the Veteran's representative waived the right to 
initial RO consideration of this evidence.  38 C.F.R. §§ 19.9, 
20.1304(c) (2009).  

The Veteran presented testimony at a personal video conference 
hearing in May 2008 before the undersigned.  A transcript is of 
record and has been reviewed.  


FINDING OF FACT

The preponderance of the competent and credible evidence is 
against finding that heart disease was present in service, is 
related to service, or manifested itself to a compensable degree 
in the first post-service year.  






CONCLUSION OF LAW

Heart disease was not incurred or aggravated during military 
service and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1131, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Prior Board Remands

As stated above, the Board first remanded this claim in July 2008 
to afford the Veteran a VA examination and opinion.  While a VA 
examination was conducted in August 2008, the examiner did not 
offer a nexus opinion as to whether any current heart disorder is 
related to service.  In February 2009, the Board again remanded 
the claim to obtain recent medical treatment records and a VA 
nexus opinion.  

A remand by the Board confers upon the veteran, as a matter of 
law, the right to compliance with the remand orders.  Stegall v. 
West, 11 Vet. App. 268, 271 (1998).  Here, the Board finds that 
all recent medical treatment records cited by the Veteran have 
been obtained and associated with the claims file.  Further, an 
April 2009 VA opinion is of record; the VA physician addressed 
the relationship between the Veteran's current mild 
nonobstructive coronary disease and military service.   
Accordingly, the Board finds there has been compliance with its 
remand directives.  

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and assist a 
claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.  Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is required 
to notify the Veteran and his representative, if any, of any 
information and medical or lay evidence necessary to substantiate 
the claim.  The United States Court of Appeals for Veterans 
Claims (Court) has held that these notice requirements apply to 
all five elements of a service connection claim, which include: 
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; (4) 
degree of disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek to 
provide and what evidence the claimant is expected to provide.  
38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(a)-(c).  VCAA notice must 
be provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004). 

The Board finds that the requirements of the VCAA have been met 
and that VA has no further duty prior to Board adjudication.  The 
RO originally provided VCAA notice to the Veteran in 
correspondence dated in November 2003.  In that letter, the RO 
advised the Veteran of what the evidence must show to establish 
entitlement to service-connected compensation benefits.  The RO 
advised the Veteran of VA's duties under the VCAA and the 
delegation of responsibility between VA and the Veteran in 
procuring the evidence relevant to the claim, including which 
portion of the information and evidence necessary to substantiate 
the claim was to be provided by the Veteran and which portion VA 
would attempt to obtain on behalf of the Veteran.  The RO sent a 
similar notice letter in October 2004.  

In a correspondence dated in December 2009, the RO also informed 
the Veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
explained how the disability rating and effective date are 
determined.  Although the RO did not provide fully compliant 
notice until after initial adjudication of the claim, it 
readjudicated the claim and issued a supplemental statement of 
the case in March 2010.  The issuance of such notice followed by 
a readjudication of the claim remedied any timing defect with 
respect to issuance of compliant notice.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376-77 (2006).  The Board finds that 
in issuing this letter, the RO has satisfied the requirements of 
Dingess/Hartman.  

The scope of VA's duty to assist will depend on the facts and 
circumstances of an individual case, but typically, the duty to 
assist requires VA to obtain relevant records from federal 
agencies, to make reasonable efforts to obtain relevant records 
not in the custody of federal agencies, and in certain 
circumstances, to provide a medical examination or obtain a 
medical opinion.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The RO has satisfied VA's duty to assist.  The RO obtained the 
Veteran's service treatment records, VA medical center (VAMC) 
treatment records and private medical records, including those 
from The Cardiovascular Clinic, Dr. O. and Dr. G.  The Veteran 
received a VA examination for his heart disorder in August 2008; 
a related opinion was provided in April 2009.  In that regard, 
when VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the VA examination and opinion obtained in this 
case are more than adequate, as they are predicated on a full 
reading of the medical records in the Veteran's claims file and 
an examination of the Veteran.  The VA physician who provided the 
examination and opinion considered all of the pertinent evidence 
of record and the statements of the Veteran, and provided a 
complete rationale for the opinion stated.  Accordingly, the 
Board finds that VA's duty to assist with respect to obtaining a 
VA examination or opinion with respect to the issue on appeal has 
been met.  38 C.F.R. § 3.159(c) (4).   

The Veteran has not made the RO or the Board aware of any other 
evidence relevant to his appeal, and no further development is 
required to comply with the duty to assist the Veteran in 
developing the facts pertinent to his claim.  Accordingly, the 
Board will proceed with appellate review.    

Aggravation

Every Veteran shall be taken to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. § 1111.  History provided by the 
Veteran of the preservice existence of conditions recorded at the 
time of the entrance examination does not, in itself, constitute 
a notation of a preexisting condition.  38 C.F.R. § 3.304(b)(1); 
Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 
Vet. App. 238, 246 (1995).  To rebut the presumption of sound 
condition under section 1111 of the statute for disorders not 
noted on the entrance or enlistment examination, VA must show by 
clear and unmistakable evidence both that the disease or injury 
existed prior to service and was not aggravated by service.  
VAOPGCPREC 3-2003 (July 16, 2003).  

When the presumption of sound condition at entrance to service 
cannot be rebutted, the fact for which the presumption stands-
that is, that the Veteran was in sound condition at entry to 
service as to the disability for which he seeks service 
connection-must be assumed as a matter of law.  Accordingly, 
service connection may not be granted on the basis of aggravation 
of a preexisting disease or injury.  Rather, the Veteran's claim 
must be considered one for service incurrence or direct service 
connection.  See Wagner v. Principi, 370 F.3d 1089, 1094-96 (Fed. 
Cir. 2004) (in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection based 
on aggravation are converted into claims for service connection 
based on service incurrence).  

In this case, the Board finds that the presumption of soundness 
applies because, although the Veteran complained of chest pain or 
pressure during his June 1979 enlistment examination, no heart 
disease was found in service.  The Veteran had a systolic murmur 
at enlistment, which the military examiner determined was not 
disabling.  While service treatment records show the Veteran's 
complaints of chest pain and heart palpitations, there was no 
diagnosis of heart disease after cardiac evaluations in April 
1980 and March 1983.  In April 1980, an electrocardiogram (EKG) 
was normal.  In March 1983, the Veteran was evaluated for 
subacute bacterial endocarditis (SBE) prophylaxis for routine 
dental care.  Graded exercise testing, an EKG and a chest x-ray 
were within normal limits.  The military examiner stated that 
mild mitral valve prolapse could not be ruled out, but he 
believed the most likely cause of the palpitations was a 
functional murmur.  There was no diagnosis of mitral valve 
prolapse in the service treatment records.     

Accordingly, the Board finds that there is insufficient evidence 
to establish that the Veteran's claimed heart disease clearly and 
unmistakably existed prior to service.  Thus, as a matter of law, 
the presumption of soundness cannot be rebutted, and the Board 
must find that the Veteran's heart disease did not preexist his 
period of service.  Therefore, service connection will be 
adjudicated on a direct basis.  See Wagner v. Principi, 370 F.3d 
1089, 1094-96 (Fed. Cir. 2004); VAOPGCPREC 3-03 (July 16, 2003).    

Service Connection: Legal Criteria

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Cardiovascular-renal disease, if manifest 
to a degree of 10 percent within one year after separation from 
active duty, may be presumed to have been incurred in service.  
38 C.F.R. §§ 3.307, 3.309.

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the doubt 
in resolving each issue shall be given to the claimant.  See 
38 U.S.C.A. § 5107(b).  

Analysis

The Veteran seeks service connection for heart disease.  He 
asserts that his current heart disorder began when he started 
experiencing shortness of breath during military service.  He 
testified that every time he ran physical training, his heart 
rate would take a long time to decrease.  The Veteran stated that 
he was diagnosed with an irregular heart rate in service.  

As to service incurrence under 38 C.F.R. § 3.303(a), as discussed 
above, service treatment records show that in a June 1979 report 
of medical history prepared for his enlistment examination, the 
Veteran reported one episode of chest pain at age 17.  The 
military examiner found a heart murmur but determined the Veteran 
was qualified for enlistment.  The Veteran sought emergency 
treatment for heart palpitations in March 1980.  Results of an 
EKG performed in April 1980 were normal.  In March 1983, the 
Veteran was evaluated for SBE prophylaxis for routine dental 
care.  Graded exercise testing, an EKG and a chest x-ray were 
within normal limits.  The military examiner stated that the most 
likely cause of the palpitations was a functional murmur.  There 
was no other reference to a heart murmur in service treatment 
records.  There was no separation examination.       

The Board finds that the mere fact that the Veteran was diagnosed 
with a heart murmur in service is not enough to establish that he 
sustained a chronic heart condition, specifically heart disease, 
during his active duty service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(b).  All test results in service treatment records were 
within normal limits, and there was no diagnosis of any other 
heart-related disorder.  

After service, in an April 1986 report of medical history 
prepared for an Army Reserves examination, the Veteran reported 
occasional chest pain and heart flutter when running.  The 
military examiner noted aortic insufficiency and recommended a 
medical board clearance after further cardiologic examination.  
The Veteran underwent a VA examination in October 1986.  An 
examination of the heart revealed the point of maximal impulse to 
be nondisplaced.  There was a palpable thrill along the left 
lower sternal border in the apex.  The examiner noted a grade 3/6 
systolic murmur along the left lower sternal border.  There was 
no diastolic murmur.  The examiner noted a history of aortic 
insufficiency by medical records and ordered further testing.  An 
October 1986 x-ray revealed a normal heart and no evidence of 
acute pleural or pulmonary disease.  An EKG from the same date 
was within normal limits.  A December 1986 2D-Doppler 
echocardiogram was normal and did not reveal aortic 
insufficiency.  

The record is silent until February 1999, when the Veteran went 
for a follow-up examination at the Cardiovascular Clinic of 
Anniston.  The physician noted a diagnosis of hypertensive 
cardiovascular disease without congestive heart failure, which 
was improved.  The examiner also noted atypical chest pain, 
resolved.  A stress test conducted a few months prior did not 
show abnormalities consistent with significant ischemia.  Dr. O. 
stated that mild mitral regurgitation and trace tricuspid 
regurgitation were found in a September 1998 echocardiogram.  In 
a May 1999 treatment note, the Veteran stated he had no further 
chest pain.  Dr. O. found regular cardiac rate and rhythm without 
significant murmur when seated upright.  He noted atypical chest 
pain was resolved and again noted hypertensive cardiovascular 
disease without congestive heart failure, which was controlled.   

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in March 1985 and the first 
diagnosis of hypertensive heart disease of record in February 
1999 to be compelling evidence against finding continuity.  The 
fourteen year gap between discharge and the first evidence of a 
diagnosis weighs against the Veteran's claim.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 
2000) (service incurrence may be rebutted by the absence of 
medical treatment for the claimed condition for many years after 
service).  Therefore, entitlement to service connection for heart 
disease based on post-service continuity of symptomatology must 
be denied.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(b).   

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a medical opinion 
finding a causal association or link between the Veteran's heart 
disease and an established injury, disease, or event of service 
origin.  See 8 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service 
connection requires finding a relationship between a current 
disability and events in service or an injury or disease incurred 
therein). 

The Veteran received a VA examination in August 2008; a related 
opinion by the same physician dated in April 2009 is also of 
record.  In April 2009, the VA physician reviewed the record on 
appeal, including the August 2008 examination report.  She opined 
that, although the Veteran had a cardiac evaluation for murmurs, 
palpitations and atypical chest pain during his military service, 
no evidence of a cardiac valvular lesion or murmur was found.  
There were no diagnoses of obstructive coronary artery disease or 
pathologic arrhythmias.  The physician also opined that the 
Veteran's current mild nonobstructive coronary artery disease is 
not related to any possible cardiac symptoms which were diagnosed 
and evaluated during military service.  This opinion is not 
contradicted by any other medical opinion of record.  See Colvin 
v. Derwinski 1 Vet. App. 171, 175 (1991) (VA may only consider 
independent medical evidence to support its findings and is not 
permitted to base decisions on its own unsubstantiated medical 
conclusions).  

Based on the discussion above, the Board also finds that service 
connection for heart disease is not warranted based on the 
initial documentation of the disability after service because the 
weight of the competent and credible evidence is against finding 
a causal association or link between the post-service disability 
and an established injury, disease or event of service origin.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(d).  

Likewise, the Board finds that the presumptions found at 
38 C.F.R. §§ 3.307, 3.309 do not help the Veteran is establishing 
his claim because the record is negative for a diagnosis of heart 
disease in the first post service year. 

As to the Veteran's claim that his heart disease began in 
service, the Board finds that heart disease may not be diagnosed 
by its unique and readily identifiable features, and therefore, 
the presence of the disorder is a medical determination not 
capable of lay observation.  Jandreau v. Nicholson, 492 F. 3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 
(Fed. Cir. 2006).  Therefore, since laypersons are not capable of 
opining on matters requiring medical knowledge, the Board finds 
the statements that heart disease began in service not credible.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. 
Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 
S. Ct. 404 (1998); see also Bostain v. West, 11 Vet. App. 124, 
127 (1998).  Moreover, the Board places greater probative value 
on the VA medical opinion cited above, which was only provided 
after a review of the record on appeal and an examination of the 
claimant. 

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for heart 
disease on a direct and presumptive basis, despite the fact that 
the Veteran was diagnosed with a heart murmur in service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

In reaching the above conclusion, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, to the 
extent outlined above, the doctrine is not for application.  See 
also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for heart disease is denied.  




____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


